UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-1553


NATHANIEL E. DOZIER, JR.,

                   Plaintiff - Appellant,

             and

DOZIER & ASSOCIATES, INC.,

                   Plaintiff,

             v.

JERRY J. SKALSKY,

                   Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00015-JRS)


Submitted:    September 10, 2009           Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel E. Dozier, Jr., Appellant Pro Se.    Charles Richard
Cranwell, CRANWELL MOORE & EMICK, PLC, Roanoke, Virginia, Mark
Quentin Emick, Jr., CRANWELL MOORE & EMICK, PLC, Vinton,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nathaniel E. Dozier, Jr., appeals the district court’s

order    dismissing    his   civil      action   against   Jerry     Skalsky,   a

member   of    the   Board   of   Supervisors    of   Prince   George    County,

Virginia.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Dozier v. Skalsky, No. 3:09-cv-00015-JRS (E.D.

Va. Apr. 28, 2009).          We deny Appellee’s motion to dismiss the

appeal or disregard Dozier’s informal reply brief.                   We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in   the    materials    before   the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2